Citation Nr: 0405099	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-21 281	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is eligible for VA benefits.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The appellant is the surviving spouse of a former member of 
the Philippino Armed Forces.  The appellant's spouse was 
killed in the line of duty in November 1949.  He has no 
recognized service with the United States (U.S.) Armed 
Forces.

This appeal arises from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO determined that the appellant was not eligible for VA 
benefits.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue on appeal has been obtained.

2.  The appellant's spouse does not have verified active 
military service with the 
U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.40, 3.159 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter of July 2002, VA clearly informed 
the appellant of the need to verify her spouse's alleged 
active military service with the U. S. Armed Forces through 
the appropriate service department.  She was further informed 
that this office's findings were binding on VA.  In this 
letter and the Statement of the Case (SOC) of May 2003, VA 
specifically notified the appellant of the evidence that it 
had considered.  The SOC also notified her of the pertinent 
laws and regulations and the reasons and bases for VA's 
decision.  She was provided the opportunity to submit 
additional argument based on these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All information 
pertinent to the current claim in the possession of the 
Federal government has been obtained, to include verification 
of the alleged active military service of the appellant's 
spouse.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  As this case concerns the legal issue of eligibility 
for VA benefits, a VA compensation examination and 
development of other medical records is not applicable.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1), (e).  By 
letter of August 2003, the RO informed the appellant that her 
case was being forwarded to the Board of Veterans' Appeals 
(Board) and, in effect, that it would not undertake any 
further development in her claim.  The appellant specifically 
declined in her substantive appeal (VA Form 9) received in 
July 2003 an opportunity to present testimony before VA.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
RO appears to have informed the appellant of the need to 
verify her spouse's active military service in its decision 
letter of July 2002, instead of in a development letter sent 
prior to the decision.  Because it has not been established 
that the appellant's spouse has status as a "veteran" for 
VA purposes, and since there is no additional and pertinent 
information to dispute the most recent service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1).  This case hinges on whether the 
appellant's spouse has recognized service to be considered a 
"veteran," and in this regard the service department has 
verified that he does not have the requisite service.  No 
amount of notice can change his legal status.  The legal 
outcome is clearly dictated by the existing law regardless of 
any further notice the appellant might receive.  Any error 
for noncompliance with the notice provisions of the VCAA is 
harmless.  In this regard, while perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  See 38 C.F.R § 
3.159(d).  The RO took appropriate steps to ascertain the 
appellant's deceased spouse's alleged period of active 
service and no other development is warranted because the 
law, and not the evidence, is dispositive in this case.  VA 
is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Because it is clear beyond any doubt from the current 
record that the claim must be denied as a matter of law and 
there is no reasonable possibility of substantiating the 
claim, any deficiency in notice to the appellant as to the 
duty to assist is harmless, non-prejudicial error.  See 
Valiao v. Principi, 17 Vet. App. 229 (2003). 


Eligibility for VA Benefits.

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2003).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The RO requested the National Personnel Records Center (NPRC) 
to verify the spouse's dates of active service with the U. S. 
Armed Forces.  The NPRC responded in July 2002 with the 
following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces.

The appellant has alleged that her spouse served with the U. 
S. Armed Forces fighting Japanese occupation forces during 
World War II.  In an affidavit dated in February 1946, the 
spouse noted the following history.  He was inducted into the 
"USAFFE" in December 1941 and served with the 103rd Infantry 
Regiment from December 1941 to May 1942.  The spouse was held 
as a prisoner of war (POW) by the Japanese from May 1942 to 
May 1943, and then was apparently forced to join a Japanese 
led constabulary force in May 1943.  His constabulary unit 
appears to have deserted in mass from Japanese control in 
September 1944 to the Philippino guerilla forces.  He was 
then held a prisoner by the guerilla forces until his release 
was cleared in July 1945.  The spouse returned to his family 
until November 1945 when he was inducted into the Philippino 
Armed Forces.  A certificate prepared by the Armed Forces of 
the Philippines in December 2001 indicated that the spouse 
had served with the 103rd Infantry Regiment of the USAFFE 
from December 1941 until January 1946.  Philippino 
Constabulary records of November and December 1949 indicate 
that gunshot wounds sustained during an enemy ambush in 
November 1949 killed the spouse.  The nature of this enemy is 
not reported.

This evidence was submitted to support the appellant's 
contention that her spouse had military service, presumably 
with the U. S. Armed Forces, during World War II.  
Unfortunately, VA is bound by the determination of the 
service department, in this case communicated by the NPRC.  
As this office has not verified the spouse's active military 
service with the U. S. Armed Forces, the appellant is 
ineligible to VA benefits.  Therefore, her appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

The appeal is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



